Citation Nr: 1139297	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to December 1969.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the RO in Pittsburgh, Pennsylvania.

The September 2006 rating decision on appeal granted service connection for left ankle strain and assigned a noncompensable evaluation effective March 3, 2005.  In a subsequent rating decision in August 2011, the Veteran's rating was increased to 10 percent, retroactive to March 3, 2011.  Such action does not abrogate the appeal, however.  Indeed, the veteran is presumed to be seeking the maximum benefit available and the 10 percent rating does not represent such benefit. See AB v. Brown, 6 Vet. App. 35, 39 (1993).

In September 2010, the Board remanded the matter for additional development.


FINDING OF FACT

The evidence of record demonstrates no more than moderate left ankle disability.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for a left ankle disability have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5271 (2011).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased rating claim arises from an appeal of the initial evaluation following the grant of service connection for a left ankle disability.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran alleges entitlement to an initial disability rating in excess of 10 percent for his service-connected left ankle disability.  He contends that his left ankle disability results in a limp, being pigeon toes, limitation of motion and pain.

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.   38 C.F.R. § 4.21 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 state that when evaluating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement. 

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.

Again, throughout the rating period on appeal, the Veteran's left ankle strain has been rated as 10 percent disabling under Diagnostic Code 5271, which is predicated on limited motion.  Under this code a 10 percent disability rating is warranted for moderate limitation of ankle motion and a 20 percent disability rating is warranted for marked limitation of ankle motion.  38 C.F.R. § 4.71a.

In December 2005, a private treatment provider indicated that the veteran had a plantigrade foot with a good arch and a calcaneus that was in proper position.  Dorsiflexion was to 20 degrees and plantar flexion was to 45 degrees.  Subtalar motion, however, was limited under the lateral malleolus.  Neurovascularly, the ankle was intact.  An x-ray taken at that time revealed narrowing of the tibial talar joint, mostly on the lateral side.  The examiner opined that the Veteran was beginning to have early osteoarthritis of the tibial talar joint of the ankle and some arthritis of the subtalar joint, resulting in loss of subtalar motion.

In August 2006, the Veteran was afforded a VA examination.  He presented with complaints of left ankle pain and stiffness.  At that time, he was not undergoing treatment but rather was simply coping with the symptoms.  Although he was able to accomplish his activities of daily living, there were some limitations with walking.  He was able to walk at a maximum of one to two hours.  The Veteran limped periodically.  He retired in January 2006, and such retirement was not medically motivated.  

Physical examination of the left ankle demonstrated no significant abnormality of color, deformity, swelling or atrophy.  Palpation elicited no abnormality of temperature, crepitus or swelling.  There was some tenderness located over the lateral anterior aspect of the left ankle.  The left ankle did not exhibit any gross deformity.  The tibia and fibula were in normal alignment with the os calcis.  There was no varus/valgus angulation of the os calcis in relationship with the long axis of the tibia and fibular.  Plantar flexion was to 30 degrees, with pain beginning at 25 degrees.  Dorsiflexion was to 20 degrees.  An x-ray taken at that time was normal (as reflected in a January 2011 VA examination report).

In support of his claim, the Veteran has submitted two lay statements from friends, dated in October 2008, who reported that his left ankle and foot appeared to turn inward in a pigeon toe fashion.  Additionally, they observed that the Veteran had a noticeable limp and that his left shoe would wear out quickly on the inside of the heel.  

In January 2011, the Veteran was afforded an additional VA examination.  At that time, he ambulated with a slight limp on the left.  He could walk for approximately an hour and used no ambulatory aids.  The ankle bothered him twice per week on a moderate basis, with no flare-ups.

Objectively, there was tenderness to palpation about the medial and lateral malleoli.  There was no swelling or gross atrophy.  Muscle strength was 5/5.  Capillary circulation was normal.  Dorsiflexion was to 15 degrees.  Plantar flexion was to 35 degrees.  Inversion was to 20 degrees and eversion was to 15 degrees.  There was no additional loss of motion on repetitive testing.  There was no evidence of weakness, fatigability, or lack of endurance.  The Veteran did have slight incoordination with a slight limp on the left.  

The Veteran was diagnosed with a chronic strain and the examiner assessed the functional impairment to be between slight and moderate.  X-rays did not reveal any significant degenerative findings of the ankle joint.  The examiner noted that some spurring of the anterior process of talus did not constitute degenerative joint disease.  The examiner concluded that there was no arthritis in the Veteran's left ankle.

Based on the above, the Board finds that the Veteran is not entitled to an initial disability rating in excess of 10 percent for his left ankle disability.  Upon range of motion testing, at its worst, the Veteran has 30 out of 45 degrees of plantar flexion and 15 out of 20 degrees of dorsiflexion.   Regarding functional abilities, during the latest examination, he reported that he could walk for an hour, he denied any flare-ups and estimated that his left ankle was moderately bothersome twice a week.  Additionally, the January 2011 VA examiner determined that the Veteran's left ankle functional impairment was slight to moderate.  Accordingly, the limitation of motion of the left ankle is found to more nearly approximate a moderate limitation rather than a marked limitation. 

The Board has also considered the lay evidence of record, including the friend's statements that describe the Veteran's limp.  Again, it is not in dispute that the Veteran walks with a limp.  However, the overall objective evidence indicates a disability picture that is no more than moderate in degree.  The Veteran himself even described his symptoms as moderate at his most recent VA examination.  Accordingly, entitlement to the next-higher evaluation is not established here.

The Board has also contemplated whether a higher rating could be afforded through application of another diagnostic code.  However, there is no evidence of record indicating that the Veteran has ankylosis of the left ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calcis or astragalus, or an astragalectomy.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.  Accordingly, those code sections do not enable a higher rating in this case.

Consideration has been given to assigning a staged rating; however, at no time during the period in question have the disabilities warranted a higher schedular rating.  See Hart, 21 Vet. App. 505.

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010). 

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization. Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of ankle disabilities, but the medical evidence reflects that those manifestations are not present here.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected left ankle disability.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.

In conclusion, the preponderance of the evidence is against assigning an initial disability rating in excess of 10 percent, throughout the pendency of this appeal.  As the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in his favor.  See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

An initial disability rating in excess of 10 percent for a left ankle disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


